Christianson, J.
(dissenting). Under the express terms of the statute (Comp. Laws 1913, § 7483), an application to vacate a default judgment on the ground of mistake, surprise, or excusable neglect is addressed to the sound judicial discretion of the trial court on the particular facts of the case. Consequently its determination will not be disturbed no appeal unless it is plain that its discretion has been abused. 23 Cyc. 895. On such application the prime question is whether the moving party has presented a sufficient excuse for his negligence. Wakeland v. Hanson, 36 N. D. 129, 132, 133, 161 N. W. 1011. In this case, as stated in the majority opinion, the showing presented by the defendant in support of the contention that the judgment was taken against him through in-' *1130advertence or excusable neglect was controverted. The trial judge decided the question in favor of the plaintiff. Defendant has the burden of showing that the trial court’s decision is clearly wrong. Upon the record presented here I am of the opinion that the defendant has not sustained this burden. In other words, I do not believe that this court can say that the trial court abused its discretion in refusing to vacate the judgment.